                                                         Case 2:20-cv-01706-APG-VCF Document 33 Filed 11/23/20 Page 1 of 3




                                                     1   AARON R. MAURICE, ESQ.
                                                         Nevada Bar No. 6412
                                                     2   BRITTANY WOOD, ESQ.
                                                         Nevada Bar No. 7562
                                                     3   ELIZABETH E. ARONSON, ESQ.
                                                         Nevada Bar No. 14472
                                                     4   MAURICE WOOD
                                                         9525 Hillwood Drive, Suite 140
                                                     5   Las Vegas, Nevada 89134
                                                         Telephone: (702) 463-7616
                                                     6   Facsimile: (702) 463-6224
                                                         E-Mail: amaurice@mauricewood.com
                                                     7              bwood@mauricewood.com
                                                                    earonson@mauricewood.com
                                                     8
                                                         Attorneys for Defendant,
                                                     9   WESTCOR        LAND      TITLE         INSURANCE
                                                         COMPANY
                                                    10
                                                                                     UNITED STATES DISTRICT COURT
                                                    11
          Tel: (702) 463-7616 Fax: (702) 463-6224




                                                                                           DISTRICT OF NEVADA
               9525 Hillwood Drive, Suite 140




                                                    12
MAURICE WOOD
                  Las Vegas, Nevada 89134




                                                                                         ***
                                                    13    DEUTSCHE BANK NATIONAL TRUST                           CASE NO. 2:20-cv-01706-APG-VCF
                                                          COMPANY AS TRUSTEE FOR NEW
                                                    14    CENTURY HOME EQUITY LOAN TRUST,
                                                          SERIES  2005-D,   ASSET    BACKED
                                                    15    PASSTHROUGH CERTIFICATES,                              STIPULATION AND ORDER TO
                                                                          Plaintiff,                             EXTEND TIME PERIOD TO
                                                    16
                                                                                                                 RESPOND TO OPPOSITION TO
                                                                     vs.
                                                    17                                                           MOTION TO DISMISS [ECF 23]
                                                          WESTCOR LAND TITLE INSURANCE                           AND COUNTERMOTION FOR
                                                    18    COMPANY; DOE INDIVIDUALS I through X;                  SUMMARY JUDGMENT [ECF 24]
                                                          and ROE CORPORATIONS XI through XX,
                                                    19    inclusive,                                             [Second Request]
                                                    20                            Defendants.
                                                    21

                                                    22

                                                    23              COME NOW Plaintiff, Deutsche Bank National Trust Company as Trustee for New

                                                    24   Century Home Equity Loan Trust, Series 2005-D, Asset Backed Pass-Through Certificates

                                                    25   (“Deutsche Bank”), and Defendant, Westcor Land Title Insurance Company (“Westcor”)

                                                    26   (collectively, the “Parties”), by and through their respective attorneys of record, and hereby

                                                    27   stipulate and agree as follows:

                                                    28

                                                         (1003-1)                                  Page 1 of 3
                                                         Case 2:20-cv-01706-APG-VCF Document 33 Filed 11/23/20 Page 2 of 3




                                                     1              1. On August 21, 2020, Deutsche Bank filed its Complaint in Eighth Judicial District

                                                     2                 Court, Case No. A-20-819973-C [ECF No. 1-2].

                                                     3              2. On September 15, 2020, Westcor filed a Petition for Removal to this Court [ECF No.

                                                     4                 1].

                                                     5              3. On September 22, 2020, Westcor filed a Motion to Dismiss [ECF No. 9].

                                                     6              4. On October 26, 2020, Deutsche Bank filed its response to Westcor’s Motion to

                                                     7                 Dismiss, entitled Opposition to Motion to Dismiss and Countermotion for Summary

                                                     8                 Judgment [ECF Nos. 23 and 24].

                                                     9              5. Because Deutsche Bank’s response to Westcor’s Motion to Dismiss included a

                                                    10                 Countermotion for Summary Judgment, the deadline for Westcor to file its Reply to

                                                    11                 Deutsche Bank’s Opposition [ECF No. 23] was earlier than its deadline to file its
          Tel: (702) 463-7616 Fax: (702) 463-6224
               9525 Hillwood Drive, Suite 140




                                                    12                 Response to Deutsche Bank’s Countermotion for Summary Judgment [ECF No. 24].
MAURICE WOOD
                  Las Vegas, Nevada 89134




                                                    13              6. In accordance with FRCP 1, Westcor intends to file a single memorandum of points

                                                    14                 and authorities (filed twice to comply with local rules), to respond to ECF No. 23 and

                                                    15                 ECF No. 24.

                                                    16              7. The parties previously discussed extending the deadline for Westcor to file its Reply

                                                    17                 and Response, extending the deadline to file its Reply by three weeks and extending

                                                    18                 the deadline to file its Response by one week, such that the deadline for both filings

                                                    19                 was extended to November 23, 2020.

                                                    20              8. On November 2, 2020, this Court granted Westcor’s first request for an Extension [ECF

                                                    21                 No. 28].

                                                    22              9. In order to respond to certain factual issues raised by Deutsche Bank’s Countermotion

                                                    23                 for Summary Judgment, Westcor’s counsel is working with Westcor to obtain a

                                                    24                 Declaration in support of its Response.

                                                    25              10. Due to the Thanksgiving holiday, Westcor’s counsel has requested additional time to

                                                    26                 finalize the Declaration with Westcor. Westcor seeks an extension through December

                                                    27                 4, 2020, to file its combined Reply and Response.

                                                    28

                                                         (1003-1)                                      Page 2 of 3
                                                         Case 2:20-cv-01706-APG-VCF Document 33 Filed 11/23/20 Page 3 of 3




                                                     1               11. This extension is requested to allow counsel for Westcor additional time to review and

                                                     2                  respond to the points and authorities filed by Deutsche Bank, and to confer with

                                                     3                  Westcor regarding the same.

                                                     4               12. Counsel for Deutsche Bank does not oppose the requested extension.

                                                     5               13. This is the second request for an extension which is brough in good faith and not for

                                                     6                  purposes of delay.

                                                     7   DATED this 23rd day of November, 2020.                  DATED this 23rd day of November, 2020.

                                                     8              MAURICE WOOD                                  WRIGHT, FINLAY & ZAK, LLP

                                                     9    By: /s/ Brittany Wood                                By:/s/ Darren T. Brenner
                                                             AARON R. MAURICE, ESQ.                               DARREN T. BRENNER, ESQ.
                                                    10       Nevada Bar No. 006412                                Nevada Bar No. 8386
                                                             BRITTANY WOOD, ESQ.                                  LINDSAY D. ROBBINS, ESQ.
                                                    11
          Tel: (702) 463-7616 Fax: (702) 463-6224




                                                             Nevada Bar No. 007562                                Nevada Bar No. 13474
                                                             ELIZABETH E. ARONSON, ESQ.                           7785 W. Sahara Ave, Suite 200
               9525 Hillwood Drive, Suite 140




                                                    12
MAURICE WOOD
                  Las Vegas, Nevada 89134




                                                             Nevada Bar No. 014472                                Las Vegas, Nevada 89117
                                                    13       9525 Hillwood Drive, Suite 140
                                                             Las Vegas, Nevada 89134                              Attorneys for Plaintiff
                                                    14       Attorneys for Defendant
                                                    15

                                                    16                                            IT IS SO ORDERED.
                                                    17
                                                                                                  ________________________________________
                                                    18                                            UNITED STATES DISTRICT COURT JUDGE

                                                    19                                            DATED: November 23, 2020
                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27

                                                    28

                                                         (1003-1)                                        Page 3 of 3
